UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 15, 2011 THE PANTRY, INC. (Exact name of registrant as specified in its charter) Commission File Number:000-25813 Delaware 56-1574463 (State or other jurisdiction of incorporation) (IRS Employer Identification No.) 305 Gregson Drive Cary, North Carolina (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: (919) 774-6700 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions:  Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)  Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12)  Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b))  Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders. The Pantry, Inc. (the “Company”) held its Annual Meeting of Stockholders on March 15, 2011.The stockholders considered four proposals, each of which is described in more detail in the Company’s definitive proxy statement dated January 28, 2011. Proposal 1:Election of 10 nominees to serve as directors each for a term of one year or until his or her successor is duly elected and qualified.The votes were cast as follows: Name Votes For Votes Withheld Broker Non-Votes Edwin J. Holman Robert F. Bernstock Paul L. Brunswick Wilfred A. Finnegan Terrance M. Marks Terry L. McElroy Mark D. Miles Bryan E. Monkhouse Thomas M. Murnane Maria C. Ritcher All director nominees were duly elected. Proposal 2:Advisory (nonbinding) vote on executive compensation.The votes were cast as follows: Votes For Votes Against Abstain Advisory (nonbinding) vote on executive compensation Broker Non-Votes: 1,705,893 Proposal 2 was approved on an advisory basis. Proposal 3:Advisory (nonbinding) vote on the frequency of future stockholder votes on executive compensation.The votes were cast as follows: One Year Two Years Three Years Abstain Advisory (nonbinding) vote on frequency of future stockholder votes on executive compensation Broker Non-Votes: 1,705,893 The stockholders indicated their preference, on an advisory basis, for an annual advisory stockholder vote on executive compensation. Proposal 4:Ratification of the appointment of Deloitte & Touche LLP as the Company’s independent registered public accounting firm for the fiscal year ending September 29, 2011.The votes were cast as follows: Votes For Votes Against Abstain Ratification of Deloitte & Touche LLP Broker Non-Votes: 0 Proposal 4 was approved. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. THE PANTRY, INC. By: /s/ Mark R. Bierley Mark R. Bierley Senior Vice President, Chief Financial Officer and Secretary Date: March 16,2011
